DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/22/2021 has been entered. Claims 1-11 were previously cancelled. Claim 13 has been amended. Claims 12-22 remain pending in this application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 04/06/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nellenbach et al. (Pub. No.: US 2014/0155808 A1), in view of Agrawal (Pub. No.: US 2017/0020744 A1), and further in view of VanDenBogart et al. (Pub. No.: US 2010/0016780 A1) and further in view of Edgett et al. (Pub. No.: US 2007/0167902 A1). 
 Regarding claim 12, Nellenbach discloses (figs. 1-4) a tampon assembly, comprising:
A tampon applicator (30) having an insertion end (insertion tip 24) adjacent a barrel region (36) (¶ 0037, ln. 5-9), the insertion end having between three and eight 
A tampon pledget contained within the barrel region of the tampon applicator (¶ 0017, ln. 7-9). 
While Nellenbach fails to disclose the insertion end having a radius of curvature generally defining an exterior geometry of the insertion end between the forward most end and the rearward most end exceeding about 0.400 inches, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curvature of the petals disclosed by Nellenbach to have a radius of curvature that exceeds about 0.400 inches. Doing so would allow the insertion end of the tampon applicator to be tapered for easier insertion.
Further, Nellenbach fails to disclose that the termination of the slits have a radius of curvature between about 0.028 inches and about 0.030 inches, wherein each of the petals has a formed petal length of between about 0.40 inches and about 0.48 inches, wherein a total slit length between each of the petals is between about 0.50 inches and about 0.58 inches and wherein an ejection force that is required to eject the tampon  
Agrawal teaches (fig. 11H) a tampon assembly in the same field of endeavor comprising a tampon applicator having an insertion end wherein the termination of the slits has a radius of curvature that is between about 0.028 inches and about 0.030 inches (see fig. 11H, 0.90 mm is about 0.03543 inches which is about 0.030 inches).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion end disclosed by Nellenbach such that the termination of the slits has a radius of curvature that is between about 0.028 inches and about 0.030 inches as taught by Agrawal in order to allow more flexibility to the petals which can be more comfortable for the user and prevents pinching from occurring. Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I.).	
Further, VanDenBogart teaches (figs. 1 and 4) a tampon assembly in the same field of endeavor comprising a tampon applicator (21) wherein each of the petals (51) has a formed petal length (Lp) between about 0.4 inches and about 0.48 inches (petal length is between 10 and 20 mm, ¶ 0022, ln. 8-10, which is about 0.4 to 0.8 inches), wherein a total slit length between each of the petals is between about 0.50 inches and about 0.58 inches (slit length is same as petal length, see fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the petals and slits of Nellenbach in view of Agrawal such that each of the petals has a formed petal length of between about 0.40  Further, in this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Edgett teaches (fig. 1) a tampon assembly (10) in the same field of endeavor wherein an ejection force that is required to eject the tampon pledget out of the barrel region through the insertion end is between 9.8 ounces and about 13.8 ounces (¶ 0047, ln. 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Nellenbach such that an ejection force that is required to eject the tampon pledget out of the barrel region through the insertion end is between 9.8 ounces and about 13.8 ounces as taught by Edgett. Doing so provides the tampon assembly with an ejection force within a desirable range to overcome petal resistance, reduce overall insertion forces and resistance, and reduce initial insertion membrane resistance (Edgett, ¶ 0046, ln. 3-5). Further, In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 16, Nellenbach discloses (fig. 4) wherein each of the petals have a petal length (PL) that is the same (see fig. 4).
Regarding claim 17, Nellenbach discloses (fig. 4) wherein each of the slits are 
Regarding claim 18, Nellenbach discloses (fig. 1) wherein each of the petals are substantially uniform (¶ 0021, ln. 7-10).
Regarding claim 19, Nellenbach discloses (figs. 1 and 4) wherein each of the petals are substantially uniform and each petal has a high degree of uniformity (¶ 0021, ln. 7-10).
Regarding claim 20, Nellenbach discloses (fig. 4) wherein each of the petals has an area, wherein each petal has a thickness that does not vary by more than about 25% across the petal area (¶ 0021, ln. 7-10). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nellenbach in view of Agrawal, VanDenBogart and Edgett as applied to claim 12 above, and further in view of Seki et al. (Pub. No.: US 2011/0273727 A1), hereinafter Seki.
Regarding claim 13, Nellenbach in view of Agrawal, VanDenBogart and Edgett fail to teach that each of the petals has a petal width between about 0.14 and 0.68 inches. 
Seki teaches (figs. 1 and 4B-4C) a tampon assembly (10) in the same field of endeavor wherein the widths of the petals (44) are between about 0.14 and 0.68 inches. Seki teaches that the diameter of the insertion region is 13.5 mm (see fig. 4B) which would result in a circumference of 42.39 mm and the embodiment comprises 6 petals (see fig. 4C). The width of each petal would therefore be 7.1 mm or 0.28 inches wide. 
It would have been obvious to modify the petals of Nellenbach in view of .

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nellenbach in view of Agrawal, VanDenBogart, Edgett and Seki as applied to claim 13 above, and further in view of Rentmeester (Patent No.: US 5,792,096), hereinafter Rentmeester.
Regarding claims 14, Nellenbach in view of Agrawal, VanDenBogart, Edgett and Seki fail to teach that the free end of each petal define an inscribed polygon, the inscribed polygon defines an inscribed circle with a diameter of between about 0.075 inches and about 0.150 inches.
Rentmeester teaches (annotated fig. 3 below) a tampon applicator in the same field of endeavor wherein the free end of each petal defines an inscribed polygon (see annotated fig. 3), and the inscribed polygon defines an inscribed circle (aperture 40, see annotated fig. 3) with a diameter of between 0.075 inches and about 0.150 inches (col. 6, ln. 10-12, diameter of 1.5 to 5.0 mm is equivalent to 0.059 inches to 0.197 inches). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the free ends of the petals of Nellenbach in view of Agrawal, VanDenBogart, Edgett and Seki such that they define an inscribed polygon, the inscribed polygon defines an inscribed circle with a diameter of between 

    PNG
    media_image1.png
    433
    643
    media_image1.png
    Greyscale
 
Rentmeester Annotated fig. 3
	Regarding claim 15, Nellenbach in view of Agrawal, VanDenBogart, Edgett, Seki and Rentmeester fail to teach a degree of closure between the inscribed circle and the termination of the slits of the petals is between about 0.1 and about 0.3.
	Rentmeester further teaches (annotated fig. 3 above) that the degree of closure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the degree of closure between the inscribed circle and the termination of the slits of the invention Nellenbach in view of Agrawal, VanDenBogart, Edgett, Seki and Rentmeester such that it is between about 0.1 and about 0.3 as taught by Rentmeester. Making the degree of closure between the inscribed circle and the beginning main body diameter between 0.1 and 0.3 facilitates the subsequent unfolding of the petals during use as well as assures that the petals will symmetrically open (Rentmeester, col. 6, ln. 57-32). Further, in this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.)

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nellenbach in view of Agrawal, VanDenBogart and Edgett, as applied to claim 20 above, and further in view of LeMay et al. (Pub. No.: US 2004/0064082 A1), hereinafter Lemay.
	Regarding claim 21, Nellenbach in view of Agrawal, VanDenBogart and Edgett fail to teach that the thickness of the petal does not vary by more than about 10% across the petal area.  
	LeMay teaches (fig. 5) a tampon applicator (30) in the same field of endeavor wherein the thickness of the petal (44) does not vary by more than about 10% across the petal area (i.e., each petal is uniform in thickness, ¶ 0042).

Regarding claim 22, Nellenbach in view of Agrawal, VanDenBogart and Edgett fail to teach that the thickness of the petal does not vary by more than about 2% across the petal area.  
	LeMay teaches (fig. 5) a tampon applicator (30) in the same field of endeavor wherein the thickness of the petal (44) does not vary by more than about 2% across the petal area (i.e., each petal is uniform in thickness, ¶ 0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the petals of Nellenbach in view of Agrawal, VanDenBogart and Edgett such that the thickness does not vary by more than about 2% across the petal area as taught by LeMay. Doing so can result in processing efficiencies when making the applicator, ensures that each petal will function properly during storage and shipment as well as use, and can be more aesthetically pleasing to the consumer (LeMay, ¶ 0041).

Response to Arguments
Applicant’s arguments, see page 4-5, filed 06/22/2021, with respect to claims 13, 
Applicant's arguments, filed 06/22/2021, with respect to claims 12-22 rejected under 35 USC §103 have been fully considered but they are not persuasive. 
Applicant argues, page 5-7, that the prior art references fail to show aspects of the claimed invention. 
Applicant argues, page 6, that Nellenbach does not provide any range values that would enable result effective optimization regarding the claimed ejection force between about 9.8 ounces and about 13.8 ounces. However, result effective optimization for the claimed ejection force was not relied on for the basis of rejecting this limitation of claim 12 nor was Nellenbach relied upon to teach this limitation. Edgett was cited to an ejection force between about 9.8 ounces and 13.8 ounces.
Applicant argues, page 6-7, that Agrawal does not cure the deficiencies of Nellenbach. Applicant argues that the petals of Agrawal differ and the Agrawal fails to teach an applicator with three to eight petals where the total slit length between each petals is equal. However, Agrawal is not relied upon to teach these limitations. Applicant argues that Agrawal is not combinable with Nellenbach or any of the references cited. However, as discussed in the rejection above, Agrawal is relied upon to teach the radius of curvature of the termination of the slits. The slit relied upon in Agrawal to teach the radius of curvature of the termination of the slit is similar to the slit of Nellenbach. Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant further argues that the proposed modification would render Agrawal’s reusable purpose to be destroyed and would render the prior art unsatisfactory for its intended purpose or change the principle of operation of a reference. However, the rejection above relies on modifying the slits of Nellenbach such that they have the radius of curvature taught by Agrawal. A modification to Agrawal was not relied upon in this rejection. 
Therefore, Nellenbach in view of Agrawal, VanDeBogart and Edgett render claim 12 obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEAGAN NGO/Examiner, Art Unit 3781

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781